UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4640



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JORGE REYNOSO,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CR-03-6)


Submitted:   August 10, 2005              Decided:   September 8, 2005


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc Seguinot, SEGUINOT LAW FIRM, McLean, Virginia, for Appellant.
John L. Brownlee, United States Attorney, William F. Gould,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jorge Reynoso seeks to appeal the 135-month sentence he

received after he pled guilty to one count of conspiracy to possess

with intent to distribute over fifty grams of cocaine base, in

violation of 21 U.S.C. § 846 (2000).               Reynoso argues that the

district court committed plain error in declining to find he met

the criteria for a two-level adjustment under the safety valve

exception of U.S. Sentencing Guidelines Manual § 5C1.2 (2003). For

the reasons explained below, we dismiss the appeal.

           Under the terms of his plea agreement, Reynoso waived the

right to appeal his sentence.           In his plea agreement, Reynoso

agreed that he was “knowingly and voluntarily waiving any right to

appeal sentencing guidelines factors, and [was] voluntarily willing

to rely on the Court in sentencing [him] under the Sentencing

Guidelines.”     (JA 40).      At his plea hearing, the district court

reviewed   the   plea   with      Reynoso    and   determined   that    it   was

knowingly and voluntarily entered.            Further, the district court

specifically inquired as to Reynoso’s knowledge of the waiver

provision and Reynoso acknowledged that he understood the appellate

waiver provision.

           “‘Plea bargains rest on contractual principles, and each

party   should   receive    the    benefit    of   its   bargain.’”     United

States v. Blick, 408 F.3d 162, 173 (4th Cir. 2005) (quoting United

States v. Ringling, 988 F.2d 504, 506 (4th Cir. 1993)).               Where the


                                     - 2 -
United States seeks to enforce an appeal waiver, and there is no

claim that the United States breached its obligations under the

plea agreement, this court will enforce the waiver to preclude a

defendant from appealing a specific issue if the record establishes

he knowingly and intelligently agreed to waive the right to appeal,

and the issue being appealed is within the scope of the waiver.

Id. at 168-69.        On appeal, Reynoso does not challenge his waiver as

unknowing or involuntary or allege that his issue is not within the

scope of the waiver. Because Reynoso expressly agreed to waive his

appellate rights in regard to sentencing guideline issues, we find

his argument squarely foreclosed by our recent decision in Blick,

408 F.3d at 171-72.

              Accordingly, while we grant Reynoso’s May 6, 2005* motion

to supplement his brief, we dismiss this appeal.            We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




       *
        We deny Reynoso’s March 31, 2005 motion to supplement as
moot.

                                      - 3 -